Opinion issued February 2, 2016




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-15-00892-CR
                             ———————————
                        ZAVIER COMMINEY, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No. 4
                          Fort Bend County, Texas
                    Trial Court Case No. 14-CCR-175059


                           MEMORANDUM OPINION

      Appellant, Zavier Comminey, pled guilty to the misdemeanor offense of

possession of marijuana. The trial court found appellant guilty and, in accordance

with the terms of appellant’s plea bargain agreement with the State, sentenced

appellant to 50 days in jail. Appellant filed a pro se notice of appeal.
      In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification

showing that the defendant has the right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must

dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must

dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any
pending motions as moot.


                                      PER CURIAM




                                          2
Panel consists of Justices Higley, Huddle, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3